I respectfully dissent from the majority decision to reverse the Deputy Commissioner's Opinion and Award. I believe that the approval of the Form 24 suspending compensation was appropriate in this case.
The greater weight of the evidence shows that plaintiff simply did not want to participate in rehabilitation as recommended by his physician and ordered by the Commission, and that his failure to do so was responsible for his physical and psychological degeneration and continuing disability. While Dr. Gulley agreed to a delay in rehabilitation until plaintiff's blood pressure had stabilized, he did so primarily because plaintiff was not motivated and plaintiff's attorney opposed the rehabilitation. There was no real cardiac or orthopaedic reason why plaintiff could not participate.
The evidence in this case demonstrates that plaintiff unjustifiably refused to participate in rehabilitation which was ordered by the Commission. Pursuant to General Statute 97-25, the Commission's approval of the Form 24 denying further benefits to plaintiff was proper, and the Opinion and Award of the Deputy Commissioner should be affirmed.
                                  S/_____________ RENEE C. RIGGSBEE COMMISSIONER